USDC SDNY

GELBER + DOCUMENT
CS SANTILLO ELECTRONICALLY FILED

DOC#
DATE FILED: 5/7/2021

May 5, 2021

 

VIA ECF

The Honorable Analisa Torres
United States District Judge
Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: — United States v. Lafone Eley,
20-cr-00078-AT-2 (United States v. Spencer, et al.)

Dear Judge Torres:

I represent Defendant Lafone Eley in the above-captioned matter. At our last conference
with the Court on March 24, 2021, we indicated that we intended to file a motion to suppress the
contents of Mr. Eley’s phone because unauthorized searches of his phone were conducted.

Given the importance of the issue to the case against Mr. Eley, we asked for a briefing schedule
earlier than that set for the other defendants, and the Court accommodated our request, issuing an
order permitting us to file a motion to suppress by May 5, 2021.

On April 30, 2021, the Government informed us that it will not rely on evidence obtained
from Mr. Eley’s phone in its case in chief, and confirmed this in a letter dated May 3, 2021.
Accordingly, we do not intend to file a motion to suppress today, the date on which the Court
ordered the motion to suppress to be filed. However, we respectfully request the opportunity to
file any other appropriate motions at a later date, no later than the date set for the remaining
defendants to file motions on September 9, 2021.

We thank the Court for its consideration of our request.
Respectfully submitted,

/s/ Kristen Santillo
Kristen Santillo

 

GRANTED.
SO ORDERED. }-
Dated: May 7, 2021
New York, New York ANALISA TORRES

United States District Judge
